       Case 7:20-cv-00026 Document 33 Filed on 03/25/21 in TXSD Page 1 of 2
                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                        ENTERED
                                                                                                       March 25, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                     Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
      Plaintiffs,                      §
                                       §
VS.                                    §
                                       §
1.8946 ACRES OF LAND, more or less, in §                            CIVIL ACTION NO. 7:20-cv-00026
STARR COUNTY, TEXAS; MAURO R. §
GARCIA, JR.; and OLGA YOLANDA          §
GARCIA,                                §
                                       §
      Defendants.                      §
                                       §

                                                    ORDER

        The Court now considers the “Opposed Motion of the United States of America for Order

of Immediate Possession”1 filed on February 20, 2020. The motion has remained pending

because the United States has not yet served all parties in this case. 2 The Court’s November 19,

2020 order granted the United States’ request for an extension of the deadline to serve Defendant

Olga Yolanda Garcia and set a status conference for May 18, 2021.3 Furthermore, the Court also

takes notice of the February 2021 Presidential Proclamation ordering “a careful review of all

resources appropriated or redirected to construct the southern border wall” and “the development

of ‘plan for the redirection of funds concerning the southern border wall.”4 In light of the




1
  Dkt. No. 8.
2
  See Dkt. No. 30 (“Status Report” in which the United States requests an extension to serve remaining unserved
party).
3
  Dkt. No. 31.
4
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 27, 2021).


1/2
         Case 7:20-cv-00026 Document 33 Filed on 03/25/21 in TXSD Page 2 of 2




extended service deadline and the Presidential Proclamation, the Court STAYS the motion for

immediate possession5 until May 18, 2021.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 25th day of March 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




5
    Dkt. No. 8.


2/2
